    Case 21-03000-sgj Doc 1 Filed 01/06/21             Entered 01/06/21 16:43:34            Page 1 of 19




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.
                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                                             §
In re:                                                           Chapter 11
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                             Case No. 19-34054-sgj11
                                                             §
                                                             §
                                 Debtor.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                             §
                                                             §   Adversary Proceeding No.
                                 Plaintiff,
                                                             §
                                                             §   _____________________
vs.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT FUND
                                                             §
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
                                                             §

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21          Entered 01/06/21 16:43:34     Page 2 of 19




HIGHLAND INCOME FUND, NEXPOINT                       §
STRATEGIC OPPORTUNITIES FUND,                        §
NEXPOINT CAPITAL, INC., AND CLO                      §
HOLDCO, LTD.,                                        §
                      Defendants.

  PLAINTIFF HIGHLAND CAPITAL MANAGEMENT, L.P.’S VERIFIED ORIGINAL
         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Plaintiff Highland Capital Management, L.P., the above-captioned debtor and debtor-in-

possession (“Plaintiff” or the “Debtor”), by its undersigned counsel, files this Original

Complaint for Declaratory and Injunctive Relief (the “Complaint”) against defendants Highland

Capital Management Fund Advisors, L.P. (“HCMFA”), NexPoint Advisors, L.P. (“NPA,” and

together with HCMFA, the “Advisors”), Highland Income Fund, NexPoint Strategic

Opportunities Fund, NexPoint Capital, Inc. (collectively, the “Funds”), and CLO Holdco, Ltd.

(“CLO Holdco” and together with the Advisors and the Funds, the “Defendants”) seeking

declaratory and injunctive relief pursuant to sections 105(a) and 362 of title 11 of the United

States Code (the “Bankruptcy Code”) and Rules 7001(7) and 7065 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”). In support of its Complaint, the Debtor alleges

upon knowledge of its own actions and upon information and belief as to other matters as

follows:

                                PRELIMINARY STATEMENT

        1.       Mr. James Dondero (“Mr. Dondero”) directly or indirectly owns and/or controls

each of the Defendants.      The Defendants have interfered with, and impeded, the Debtor’s

business, and they have threatened to initiate a process aimed at removing the Debtor as the

portfolio manager of certain collateralized loan obligation vehicles (“CLOs”) – although they

have refused to actually bring a motion to lift the automatic stay for that purpose, thereby




                                               2
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21             Entered 01/06/21 16:43:34        Page 3 of 19




contributing to the necessity of these proceedings. The Funds invested in certain of the CLOs at

the direction of the Advisors. CLO Holdco also invested in the CLOs.

        2.       As alleged below, the Defendants have damaged the Debtor and threaten to upset

the status quo by interfering with the Debtor’s contractual rights.

        3.       Thus, the Debtor seeks damages, declaratory relief, and an order preliminarily and

permanently enjoining the Defendants from: (a) interfering with or otherwise impeding, directly

or indirectly, the Debtor’s business, including but not limited to the Debtor’s (i) management of

the CLOs, (ii) decisions concerning the purchase or sale of any assets on behalf of the CLOs, or

(iii) contractual right to serve as the portfolio manager (or other similar title) of the CLOs; (b)

otherwise violating section 362(a) of the Bankruptcy Code; (c) seeking to terminate the portfolio

management agreements and/or servicing agreements between the Debtor and the CLOs ((a)-(c),

the “Prohibited Conduct”), (d) conspiring, colluding, or collaborating with (x) Mr. Dondero, (y)

any entity owned and/or controlled by Mr. Dondero, and/or (z) any person or entity acting on

behalf of Mr. Dondero or any entity owned and/or controlled by him, to, directly or indirectly,

engage in any Prohibited Conduct, and (e) engaging in any Prohibited Conduct with respect to

any of the Successor Parties (as that term is defined below).

                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157 and § 1334(b). This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(A) and (O).

        5.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1409.




                                                   3
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21            Entered 01/06/21 16:43:34        Page 4 of 19




         6.      This adversary proceeding is commenced pursuant to Bankruptcy Rules 7001 and

7065, Bankruptcy Code sections 105(a) and 362, 28 U.S.C. §§ 2201 and 2202, and applicable

Delaware law.

                                          THE PARTIES

         7.      Plaintiff is a limited liability partnership formed under the laws of Delaware with

a business address at 300 Crescent Court, Suite 700, Dallas, Texas 75201.

         8.      Upon information and belief, HCMFA is a limited partnership with offices

located in Dallas, Texas.

         9.      Upon information and belief, NPA is a limited partnership with offices located in

Dallas, Texas.

         10.     Upon information and belief, Highland Income Fund is an investment fund

managed by HCMFA in Dallas, Texas.

         11.     Upon information and belief, NexPoint Strategic Opportunities Fund is an

investment fund managed by NPA in Dallas, Texas.

         12.     Upon information and belief, NexPoint Capital, Inc. is an investment fund

managed by NPA in Dallas, Texas

         13.     Upon information and belief, CLO Holdco is a holding company that is directly or

indirectly owned and/or managed by Mr. Dondero and others acting on his behalf in Dallas,

Texas.

                                      CASE BACKGROUND

         14.     On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the




                                                  4
DOCS_NY:41851.8 36027/002
    Case 21-03000-sgj Doc 1 Filed 01/06/21                  Entered 01/06/21 16:43:34            Page 5 of 19




District of Delaware (the “Delaware Court”), Case No. 19-12239 (CSS) (the “Highland

Bankruptcy Case”).

           15.      On October 29, 2019, the U.S. Trustee in the Delaware Court appointed an

Official Committee of Unsecured Creditors (the “Committee”) with the following members: (a)

Redeemer Committee of Highland Crusader Fund, (b) Meta-e Discovery, (c) UBS Securities

LLC and UBS AG London Branch (collectively, “UBS”), and (d) Acis Capital Management,

L.P. and Acis Capital Management GP LLC (collectively, “Acis”).

           16.      On December 4, 2019, the Delaware Court entered an order transferring venue of

the Highland Bankruptcy Case to this Court [Docket No. 186]. 2

           17.      The Debtor has continued to operate and manage its business as a debtor-in-

possession pursuant to Bankruptcy Code sections 1107(a) and 1108. No trustee or examiner has

been appointed in this chapter 11 case.

           18.      On November 24, 2020, the Debtor filed the Fifth Amended Plan of

Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (the “Plan”). The

Court has scheduled a confirmation hearing on the Plan for January 13, 2021. If confirmed, the

Debtor will be succeeded by the Reorganized Debtor and Plan will create a Claimant Trust and a

Litigation Sub-Trust (as those terms are defined in the Plan) (the Reorganized Debtor, the

Claimant Trust, and the Litigation Sub-Trust are collectively referred to herein as the “Successor

Entities,” and together with the Successor Entities’ directors, officers, employees, professionals,

and agents, including but not limited to the Claimant Trustee and the Litigation Trustee (as those

terms are defined in the Plan), and any professionals engaged by the Claimant Trustee and

Litigation Trustee, the “Successor Parties”).


2
    All docket numbers refer to the main docket for the Highland Bankruptcy Case maintained by this Court.


                                                          5
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21            Entered 01/06/21 16:43:34       Page 6 of 19




                                    STATEMENT OF FACTS

A.       Mr. James Dondero Owns and/or Controls Each of the Defendants

         19.     Mr. Dondero directly or indirectly owns and/or effectively controls each of the

Defendants.

The Advisors and the Funds

         20.     On December 16, 2020, Mr. Dustin Norris (“Mr. Norris”) testified under oath in

support of the Motion for Order Imposing Temporary Restrictions on Debtor’s Ability, as

Portfolio Manager, to Initiate Sales by Non-Debtor CLO Vehicles [Docket No. 1528] that was

brought by the Advisors and Funds (the “Restriction Motion”).

         21.     Mr. Norris is the Executive Vice President of each the Advisors and each of the

Funds.

         22.     During the hearing on the Restriction Motion (the “Hearing”), Mr. Norris testified

that Mr. Dondero (a) directly or indirectly owns and controls each of the Advisors, and (b) is the

portfolio manager of each of the Funds, each of which is advised by one of the Advisors.

         23.     Mr. Norris’s testimony is corroborated by, among other things, (a) the Funds’

public filings with the Securities and Exchange Commission in which each of the Funds

disclosed that the Advisors were owned and controlled by Mr. Dondero, and that Mr. Dondero

was the portfolio manager for each of the Funds, and (b) the assertion in a letter dated December

31, 2020, sent on behalf of the Advisors and the Funds, that “Mr. Dondero is the lead (and in

some cases the sole) portfolio manager for certain of the Funds. He is intimately involved in the

day-to-day operations and investment decisions regarding those Funds and the operations of the

Advisors.”

CLO Holdco



                                                 6
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21              Entered 01/06/21 16:43:34      Page 7 of 19




        24.      CLO Holdco is a wholly-owned and controlled subsidiary of the DAF.             On

information and belief, the DAF is managed by the Charitable DAF Holdco, Ltd. (“DAF

Holdco”), which is the managing member of the DAF.

                 25.        On information and belief, DAF Holdco is owned by three different

charitable foundations: Highland Dallas Foundation, Inc., Highland Santa Barbara Foundation,

Inc., and Highland Kansas City Foundation, Inc. (collectively, the “Highland Foundations”). On

information and belief, Mr. Dondero is the president and one of the three directors of each of the

Highland Foundations. On information and belief, Mr. Grant Scott (“Mr. Scott”), is an

intellectual property lawyer based in Raleigh, North Carolina, Mr. Dondero’s college roommate,

is also an officer and director of each of the Highland Foundations.

        26.      Although the Debtor is the non-discretionary investment advisor to the DAF, the

Debtor does not have the right or ability to control or direct the DAF or CLO Holdco. Instead,

on information and belief, the DAF takes and considers investment and payment advice from the

Debtor, but ultimate decisions are in the control of Mr. Scott who acts substantially at Mr.

Dondero’s direction.

B.      This Court has Entered Two Orders that are Implicated by the
        Defendants’ Actions and Threatened Actions

        27.      This Court has entered two Orders that are relevant to the injunctive relief sought

by the Debtor.

        28.      On December 27, 2019, the Debtor filed that certain Motion of the Debtor for

Approval of Settlement with the Official Committee of Unsecured Creditors Regarding

Governance of the Debtor and Procedures for Operations in the Ordinary Course [Docket No.

281] (the “Settlement Motion”). On January 9, 2019, this Court entered an Order granting the

Settlement Motion [Docket No. 339] (the “Settlement Order”).


                                                    7
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21           Entered 01/06/21 16:43:34       Page 8 of 19




        29.      As part of the Settlement Order, this Court also approved a term sheet (the “Term

Sheet”) [Docket No. 354-1] between the Debtor and the Official Committee of Unsecured

Creditors (the “Committee”) pursuant to which Mr. John S. Dubel, Mr. Russell Nelms, and Mr.

Seery were appointed to the Board.

        30.      As required by the Term Sheet, on January 9, 2020, Mr. James Dondero resigned

from his roles as an officer and director of Strand and as the Debtor’s President and Chief

Executive Officer.

        31.      Among other things, the Settlement Order directed Mr. Dondero not to “cause any

Related Entity to terminate any agreements with the Debtor.”

        32.      Each of the Defendants is a “Related Entity” as defined in the Term Sheet because

each of the Defendants is directly or indirectly owned and/or controlled by Mr. Dondero and/or

Mr. Scott.

        33.      Defendants’ actions and threatened actions also implicate the Order Granting

Debtor’s Motion for a Temporary Restraining Order Against James Dondero [Adv. Pro. No. 20-

03190-sgj, Docket No. 10], entered on December 10, 2020 (the “TRO” and together with the

Settlement Order, the “Orders”).

        34.      Pursuant to the TRO, the Court temporarily enjoined and restrained Mr. Dondero

from, among other things, “interfering with or otherwise impeding, directly or indirectly, the

Debtor’s business” and from “causing, encouraging, or conspiring with (a) any entity owned or

controlled by [Mr. Dondero], and/or (b) any person or entity acting on his behalf, from, directly

or indirectly, engaging in any Prohibited Conduct [as defined in the TRO],” including interfering

or impeding the Debtor’s business.




                                                 8
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21             Entered 01/06/21 16:43:34        Page 9 of 19




C.      Defendants Interfere with and Impede the Debtor’s Business and
        Threaten to Terminate the Debtor’s Management Contracts

        35.      In addition to filing the Restriction Motion, on at least four separate occasions the

Defendants have either interfered with and impeded the Debtor’s business or have threatened to

do so by initiating the process for removing the Debtor as the portfolio manager of the CLOs.

Such conduct violates the Orders and flouts the Court’s decision on the Restriction Motion and

the Court’s observations made at the Hearing.

        36.      First, on December 22, 2020, employees of NPA and HCMFA interfered with

and impeded the Debtor’s business by refusing to settle the CLOs’ sale of AVYA and SKY

securities that Mr. Seery had personally authorized. The Advisors engaged in this conduct

notwithstanding (a) the denial of the Restriction Motion and the Court’s pointed comments

during that Hearing on the Restriction Motion, and (b) Mr. Norris’s sworn acknowledgments on

behalf of the Advisors and Funds during the Hearing that (i) the Debtor’s management of the

CLOs is governed by written contracts as to which none of the Advisors or Funds are parties; (ii)

the Debtor has the exclusive duty and responsibility to buy and sell assets on behalf of the CLOs;

and (iii) as the Advisors knew when they invested in the CLOs on behalf of the Funds, that

holders of preference shares (such as the Funds) have no right to make investment decisions on

behalf of the CLOs.

        37.      Notably, the Advisors’ interference with trades that Mr. Seery authorized on

behalf of the CLOs is the same type of conduct that led the Court to impose the TRO against Mr.

Dondero. See Declaration of Mr. James P. Seery, Jr. in Support of Debtor’s Motion for a

Temporary Restraining Order Against Mr. James Dondero [Adv. Pro. No. Docket No. 4] ¶¶21-

23, Ex. 8.




                                                   9
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21         Entered 01/06/21 16:43:34       Page 10 of 19




        38.      Second, also on December 22, 2020, the Defendants wrote to the Debtor and

renewed their “request” that the Debtor refrain from selling any assets on behalf of the CLOs

until the confirmation hearing (the “December 22 Letter”). In support of their “request,” the

Debtor re-asserted almost verbatim the arguments advanced in connection with the Restriction

Motion – all of which were soundly rejected by the Court.

        39.      The Debtor responded on December 24, 2020, demanding that Defendants

withdraw their December 22 Letter and confirm that neither the Defendants nor anyone acting on

their behalf will take any further steps to interfere with the Debtor’s directions as the CLOs’

portfolio manager by the close of business on December 28, 2020. The Defendants failed to

comply with the Debtor’s demands.

        40.      Third, the Defendants threatened to seek to remove the Debtor as the portfolio

manager of the CLOs. Specifically, in a letter dated December 23, 2020 (the “December 23

Letter”), the Defendants informed the Debtor that one or more of them “intend to notify the

relevant trustee and/or issuers that the process of removing the Debtor as fund manager should

be initiated, subject to and with due deference for the applicable provisions of the United State

Bankruptcy Code, including the automatic stay of Section 362.”

        41.      The Debtor responded to the December 23 Letter the next day and advised the

Defendants that the Settlement Order prohibited the termination of the Debtor’s management

agreements with the CLOs, and that there was no factual, legal, or contractual basis to remove

the Debtor as the CLOs’ portfolio manager in any event.          The Debtor demanded that the

Defendants withdraw their December 23 Letter and commit not to take any actions, directly or

indirectly, to terminate the CLO management agreements, by the close of business on December

28, 2020. The Defendants failed to comply with the Debtor’s demands.



                                               10
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21           Entered 01/06/21 16:43:34      Page 11 of 19




        42.      Because Mr. Dondero owns and/or effectively controls the Defendants, the Debtor

forwarded the correspondence between the Debtor and the Defendants, including the

Defendant’s Letters, to Mr. Dondero’s counsel. In response, Mr. Dondero’s counsel contended

that “[w]hile there are relationships between my client and some of the movants, I believe they

are separate entities and should be treated as such.”

        43.      On December 30, 2020, the Debtor specifically requested that the Defendants

promptly bring the matters to the Court for resolution by bringing a motion to terminate the CLO

management agreements and for related relief, or the Debtors would be forced to commence an

action for declaratory relief and bring this Motion in order to bring clarity to the Debtor’s

contractual rights. In response, Defendants’ counsel would not commit to bring any motion,

only that they would file an objection to Debtor’s plan of reorganization. The Debtor believes

that its disputes with the Defendants can and must be promptly resolved.

        44.      Finally, because Mr. Dondero continues to interfere with the Debtor’s business

and engage in disruptive behavior, the Debtor gave notice to Mr. Dondero on December 23,

2020, that the Debtor would evict him and terminate all services provided to him, as of

December 30, 2020. On December 31, 2020, counsel to the Advisors and the Funds sent a letter

to Debtor’s counsel (the “December 31 Letter” and together with the December 22 Letter and

December 23 Letter, the “Defendants’ Letters”) contending that the Debtor’s decision to remove

Mr. Dondero from the Debtor’s offices and services was damaging the Advisors and the Funds

and implied that the Debtor would be economically responsible for such damage.

        45.      On January 4, 2021, the Debtor responded to the December 31 Letter by noting

that (a) Mr. Dondero did not seek judicial relief, make any of the contentions the advanced in the

December 31 Letter, or even complain to the Debtor, (b) no action was taken against Entities,



                                                 11
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21            Entered 01/06/21 16:43:34       Page 12 of 19




only against Mr. Dondero, (c) Mr. Dondero was given reasonable notice of his eviction and the

termination of the Debtor’s services to him, such that he could have and should have made

alternative arrangements to avoid any disruption, and (d) nothing prevents Mr. Dondero from

continuing to work on behalf of the Entities. The Debtor also noted that it will take all steps to

protect its interests against any further frivolous claims and threats made by the Defendants.

        46.       Upon information and belief, Mr. Dondero has taken no steps to cause the

Defendants – entities that he owns and/or effectively controls and that are each a “Related

Entity” under the Term Sheet – to comply with the Debtor’s demands made in response to the

Defendants’ Letters.

                                   FIRST CLAIM FOR RELIEF

           (For Declaratory Relief: -- 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 7001)

        47.       The Debtor repeats and realleges each of the allegations in each of the foregoing

paragraphs as though fully set forth herein.

        48.       A bona fide, actual, present dispute exists between the Plaintiff and the

Defendants concerning their respective rights and obligations concerning the CLOs.

        49.       A judgment declaring the parties’ respective rights and obligations will resolve

their disputes.

        50.       Pursuant to Bankruptcy Rule 7001, the Debtor specifically seeks declarations that:

    •   Each of the Defendants is directly or indirectly controlled by Mr. Dondero;

    •   Each of the Defendants is an “affiliate” of the Debtor for purposes of the CLO
        Management Agreements;

    •   The Plaintiff has the exclusive contractual right to manage the CLOs;

    •   The Plaintiff has the exclusive duty and responsibility to buy and sell assets on behalf of
        the CLOs;



                                                  12
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21            Entered 01/06/21 16:43:34        Page 13 of 19




    •    Holders of preference shares have no right to make investment decisions on behalf of the
         CLOs;

    •    The Debtor’s decision to evict Mr. Dondero from the Debtor’s offices, and to terminate
         the provision of services to him, did not violate any contract with, or duty owed to, any of
         the Defendants; and

    •    The demands and requests set forth in Defendants’ Letters constitute interference with the
         Plaintiff’s business and management of the CLOs.


.
                                 SECOND CLAIM FOR RELIEF

        (Violation of the automatic stay under section § 362(a) of the Bankruptcy Code)

         51.     The Debtor repeats and realleges each of the allegations in each of the foregoing

paragraphs as though fully set forth herein.

         52.     The Defendants’ interference with the Plaintiff’s contractual rights and course of

dealing violates the automatic stay pursuant to § 362(a) of the Bankruptcy Code.

         53.     To the extent Defendants engaged in such conduct after the entry of the Court’s

Order on the Restriction Motion, such conduct was willful.

         54.     The Plaintiff is entitled to damages in an amount to be determined at trial arising

from, and related to, the Defendants’ violation of the automatic stay.

                                  THIRD CLAIM FOR RELIEF

                              (Tortious Interference with Contract)

         55.     The Debtor repeats and realleges each of the allegations in each of the foregoing

paragraphs as though fully set forth herein.

         56.     Since November 2020, Defendants have tortuously interfered with the Debtor’s

CLO management contracts.




                                                 13
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21           Entered 01/06/21 16:43:34        Page 14 of 19




        57.      The Debtors’ CLO management contracts constitute are valid contracts, and, upon

information and belief, the Debtor knows of the terms and conditions of such contracts because

they were prepared and executed at Mr. Dondero’s direction.

        58.      The Defendants have willfully and intentionally impeded the Debtor’s ability to

fulfill its contractual duties and obligations pursuant to its CLO management contracts, by,

among other things, (1) hindering the Debtor’s ability to sell certain CLO assets, (2) threatening

to initiate the process for removing the Debtor as the portfolio manager of the CLOs, and (3)

otherwise attempting to influence and interfere with the Debtor’s decisions concerning the

purchase or sale of any assets on behalf of the CLOs.

        59.      Defendants’ conduct has proximately caused, and will continue to cause, damage

and loss to the Debtor’s estate.

        60.      The Plaintiff is entitled to damages in an amount to be determined at trial arising

from, and related to, the Defendants’ tortious interference with its CLO management contracts.

                                   FOURTH CLAIM FOR RELIEF

              (For Injunctive Relief -- 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 7065)

        61.      The Debtor repeats and realleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

        62.      Pursuant to Bankruptcy Code section 105(a) and Bankruptcy Rule 7065, the

Debtor seeks a preliminary and permanent injunction enjoining Defendants from (1) engaging in

any Prohibited Conduct, and (2) conspiring, colluding, or collaborating with (a) Mr. Dondero, (b)

any entity owned and/or controlled by Mr. Dondero, and/or (c) any person or entity acting on

behalf of Mr. Dondero or any entity owned and/or controlled by him, to, directly or indirectly,

engage in any Prohibited Conduct.



                                                 14
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21            Entered 01/06/21 16:43:34         Page 15 of 19




        63.      Bankruptcy Code section 105(a) authorizes the Court to issue “any order, process

or judgment that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C.

§105(a).

        64.      Bankruptcy Rule 7065 incorporates by reference rule 65 of the Federal Rules of

Civil Procedure and authorizes the Court to issue injunctive relief in adversary proceedings.

        65.      The interference and threats described herein are embodied in written

communications and are without any justification, and constitute willful and intentional

interferences with the Debtor’s management contracts that, if not prohibited, will cause the

Debtor irreparable damages; the Debtor is therefore likely to prevail on its underlying claim for

tortious interference with contract.

        66.      In the absence of injunctive relief, the Debtor will be irreparably harmed because

Defendants are likely to engage in some or all of the Prohibited Conduct, thereby interfering with

the Debtor’s operations, management of assets, and contractual obligations, all to the detriment

of the Debtor, its estate, its creditors and the creditors and stakeholders of the Successor Entities.

        67.      In light of, among other things, (a) the Debtor’s status as a debtor in bankruptcy

subject to the jurisdiction of this Court, (b) the Settlement Order and Term Sheet, (c) Mr.

Dondero’s resignations as the Debtor’s President and CEO and later as portfolio manager and an

employee, (d) the authority vested in the Board and Mr. Seery, as CEO and CRO, (e) the TRO,

(f) Mr. Norris’s testimony during the Hearing, and (g) the Court’s denial of the Restriction

Motion, there is no legal or equitable basis for Defendants to engage in any of the Prohibited

Conduct, and the balance of the equities strongly favors the Debtor in the request to enjoin

Defendants from engaging in any Prohibited Conduct.




                                                  15
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21          Entered 01/06/21 16:43:34       Page 16 of 19




        68.      Injunctive relief would serve the public interest by re-enforcing the implicit

mandate in the Bankruptcy Code that debtors and their successors are to be managed and

controlled only by court-authorized representatives, free from threats and coercion.

        69.      Based on the foregoing, the Debtor requests that the Court preliminarily and

permanently enjoin Defendants from engaging in any Prohibited Conduct or from causing,

encouraging, or conspiring with Mr. Dondero, or any entity controlled by Mr. Dondero or agent

acting on Mr. Dondero’ s behalf, from engaging in any Prohibited Conduct.




                                                16
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21            Entered 01/06/21 16:43:34        Page 17 of 19




                                              PRAYER

        WHEREFORE, the Debtor prays for judgment as follows:

                 (a) On the First Cause of Action, a judgment declaring that: (i) each of the
                     Defendants is directly or indirectly controlled by Mr. Dondero, (ii) each of the
                     Defendants is an “affiliate” of the Debtor for purposes of the CLO
                     Management Agreements; (iii) the Plaintiff has the exclusive contractual right
                     to manage the CLOs; (iv) the Plaintiff has the exclusive duty and
                     responsibility to buy and sell assets on behalf of the CLOs; (v) holders of
                     preference shares have no right to make investment decisions on behalf of the
                     CLOs; (vi) the Debtor’s decision to evict Mr. Dondero from the Debtor’s
                     offices, and to terminate the provision of services to him, did not violate any
                     contract with, or duty owed to, any of the Defendants; and (vii) the demands
                     and requests set forth in Defendants’ Letters constitute interference with the
                     Plaintiff’s business and management of the CLOs;

        (b)      On the Second Cause of Action, damages in an amount to be determined at trial
                 arising from Defendants’ violation of the automatic stay;

        (c)      On the Third Cause of Action, damages in an amount to be determined at trial
                 arising from the Defendants’ tortious interference with the Plaintiff’s CLO
                 management contracts;

        (d)      On the Fourth Cause of Action, a preliminary and permanent injunction enjoining
                 Defendants from conspiring, colluding, or collaborating with (a) Mr. Dondero, (b)
                 any entity owned and/or controlled by Mr. Dondero, and/or (c) any person or
                 entity acting on behalf of Mr. Dondero or any entity owned and/or controlled by
                 him, to, directly or indirectly, engage in any Prohibited Conduct;

        (h)      For such other and further relief as this Court deems just and proper.




                                                  17
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21    Entered 01/06/21 16:43:34    Page 18 of 19




Dated: January 6, 2021.            PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 2405397)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   E-mail:     jpomerantz@pszjlaw.com
                                               ikharasch@pszjlaw.com
                                               jmorris@pszjlaw.com
                                               gdemo@pszjlaw.com

                                   -and-

                                   HAYWARD PLLC

                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110

                                   Counsel for Plaintiff Highland Capital Management, L.P.




                                           18
DOCS_NY:41851.8 36027/002
 Case 21-03000-sgj Doc 1 Filed 01/06/21             Entered 01/06/21 16:43:34         Page 19 of 19




                                          VERIFICATION

       I have read the foregoing VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF and
know its contents.

                 I am a party to this action. The matters stated in it are true of my own knowledge
      ¨          except as to those matters which are stated on information and belief, and as to
                 those matters I believe them to be true.

                 I am the Chief Executive Officer and Chief Restructuring Officer of Highland
                Capital Management, L.P., the Plaintiff in this action, and am authorized to make
                 this verification for and on behalf of the Plaintiff, and I make this verification for
                 that reason. I have read the foregoing document(s). I am informed and believe
                 and on that ground allege that the matters stated in it are true.

                 I am one of the attorneys of record for ____________________, a party to this
      ¨          action. Such party is absent from the county in which I have my office, and I
                 make this verification for and on behalf of that party for that reason. I have read
                 the foregoing document(s). I am informed and believe and on that ground allege
                 that the matters stated in it are true.

I certify and declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct as of this 6th day of January 2021.



                                                                /s/ James P. Seery, Jr.
                                                                James P. Seery, Jr.




DOCS_NY:41851.8 36027/002
